   
 
 

Case 1:18-cv-07627-RWL Document 62 Filpee :
USDC SDN‘

‘DOCUMEN | |
ELECTRO —- LY FILED
DOC #:___

  
   
     
       

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

x DATEFIL: = | ///ia
TRANQUILINO CANDIA, et al., : oo "
18 CV 7627 (RWL)
Plaintiffs,
: ORDER
- against - : APPROVING SETTLEMENT
: AND DISMISSING THE CASE
DIMI GYRO LLC, d/b/a CHIRPING CHICKEN, :
et al., :
Defendants. :
xX

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This case is an action for damages under the Fair Labor Standards Act, 29 U.S.C.
§ 201 et seq. (“FLSA”) and the New York Labor Law. Before the Court is the parties’ joint
letter request that the Court approve their settlement agreement, a fully executed copy of
which was submitted on September 30, 2019. A federal court is obligated to determine
whether settlement of an FLSA case under the court’s consideration is fair and
reasonable and the subject of an arms-length negotiation, not an employer's
overreaching. See Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015).

The Court assisted in mediating the settlement of this action and has carefully
reviewed the Settlement Agreement as well as the parties’ letter. The Court has taken
into account, without limitation, prior proceedings in this action; the attendant risks,
burdens, and costs associated with continuing the action; the range of possible recovery;
whether the Settlement Agreement is the product of arm’s length bargaining between
experienced counsel or parties; the amount of attorney's fees; and the possibility of fraud
or collusion. Among other attributes of the Settlement Agreement, there are no

confidentiality restrictions; the non-disparagement provision is mutual and contains
Case 1:18-cv-07627-RWL Document 62 Filed 10/01/19 Page 2 of 2

appropriate exceptions; the release, despite its section heading, is narrowly tailored to
claims under the Fair Labor Standards Act and New York Labor Law; and the attorneys’
fees are within a fair, reasonable and acceptable range. Considering all the
circumstances, the Court finds that the Settlement Agreement is fair and reasonable and
hereby approved.

This case being resolved is hereby dismissed, without costs and fees except as
may be provided for in the settlement agreement. The Clerk of the Court is respectfully
requested to close the case.

SO ORDERED.

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: October 1, 2019
New York, New York

Copies transmitted to all counsel of record.
